DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT
                                  July Term 2014

                                 ANDE KIBWIKA,
                                   Appellant,

                                         v.

                              STATE OF FLORIDA,
                                   Appellee.

                                  No. 4D13-3776

                                  [July 23, 2014]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 06-10155CF10B.

   Ande Kibwika, Milton, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Ande Kibwika appeals an order denying his motion for jail credit filed
pursuant to Florida Rule of Criminal Procedure 3.800.1 The motion is
legally sufficient and warrants further review. Kibwika pointed to the
dates referenced within the probable cause affidavit and the final
disposition following his trial. Significantly, he alleged that he was never
released on bond. Consequently, Kibwika met his burden to demonstrate
entitlement to relief on the face of the record. See Johnson v. State, 60 So.
3d 1045, 1051 (Fla. 2011). See also Green v. State, 979 So. 2d 395, 395–
96 (Fla. 2d DCA 2008).

   Reversed and remanded for further proceedings.

GROSS, STEVENSON and CONNER, JJ., concur.


1Appellant’s   motion predated the enactment of Florida Rule of Criminal Procedure
3.801.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2